
	

114 HCON 75 : Expressing the sense of Congress that the atrocities perpetrated by ISIL against religious and ethnic minorities in Iraq and Syria include war crimes, crimes against humanity, and genocide.
U.S. House of Representatives
2016-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		H. CON. RES. 75
		IN THE SENATE OF THE UNITED STATES
		March 15, 2016Received and referred to the Committee on Foreign RelationsCONCURRENT RESOLUTION
		Expressing the sense of Congress that the atrocities perpetrated by ISIL against religious and
			 ethnic minorities in Iraq and Syria include war crimes, crimes against
			 humanity, and genocide.
	
	
 Whereas Christians and other religious and ethnic minorities have been an integral part of the cultural fabric of the Middle East for millennia;
 Whereas the so-called Islamic State of Iraq and the Levant (ISIL) and associated extremists are committing egregious atrocities against ethnic and religious minorities in Iraq and Syria, including Christians (including Assyrian Chaldean Syriac, Armenian, and Melkite communities, among others), Yezidis, Turkmen, Shabak, Sabaean-Mandeans, and Kaka‘i, among others;
 Whereas ISIL specifically targets these religious and ethnic minorities, intending to kill them or force their submission, conversion, or expulsion;
 Whereas religious and ethnic minorities have been murdered, subjugated, forced to emigrate, and subjected to grievous bodily and psychological harm, kidnapping, human trafficking, torture, and rape;
 Whereas ISIL engages in, and publicly argues in favor of, the sexual enslavement of non-Muslim women, including pre-pubescent girls;
 Whereas ISIL atrocities against Christians, Yezidis, and other minorities have included mass murder, crucifixions, beheadings, rape, torture, enslavement, the kidnaping of children, and other violence deliberately calculated to eliminate their communities from the so-called Islamic State;
 Whereas ISIL has deliberately destroyed and looted numerous cultural sites, religious shrines, churches, monasteries, and museums in order to eradicate the cultures of ethnic and religious minorities from the territory it attempts to control;
 Whereas these atrocities have been undertaken with the specific intent to bring about the eradication of those communities and the destruction of their cultural heritage;
 Whereas ISIL operations have in fact driven minority religious and ethnic communities from their ancestral homelands;
 Whereas under applicable international law referenced in section 2441 of Title 18 of the United States Code, murder, torture, mutilation, rape, cruel treatment, and hostage-taking of non-combatants constitute war crimes;
 Whereas crimes against humanity, as defined by the International Military Tribunal convened at Nuremberg in 1945, and in various international instruments since then, include murder, extermination, enslavement, deportation, and other inhumane acts committed against any civilian population, as well as persecution on political, racial, or religious grounds in connection with such crimes;
 Whereas the United Nations Convention on the Prevention and Punishment of the Crime of Genocide, signed and ratified by the United States, defines genocide as “any of the following acts committed with the intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) Killing members of the group; (b) Causing serious bodily or mental harm to members of the group; (c) Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) Imposing measures intended to prevent births within the group; (e) Forcibly transferring children of the group to another group”;
 Whereas on August 7, 2014, Secretary of State John Kerry declared that “ISIL’s campaign of terror against the innocent, including Yezidi and Christian minorities, and its grotesque and targeted acts of violence bear all the warning signs and hallmarks of genocide”;
 Whereas in August 2014, the United States conducted targeted airstrikes and humanitarian assistance operations to help break the siege of Mount Sinjar, saving the lives of thousands of Yezidi men, women, and children;
 Whereas His Holiness, Pope Francis, has noted that “entire communities, especially—but not only—Christians and Yezidis have suffered and are still suffering inhuman violence because of their ethnic and religious identity” and that, for Christians being killed for their faith in the Middle East, “a form of genocide—I insist on the word—is taking place, and it must end”;
 Whereas a March 13, 2015, report by the Office of the United Nations High Commissioner for Human Rights detailed “acts of violence perpetrated [by ISIL] against civilians because of their affiliation or perceived affiliation to an ethnic or religious group” and stated that “[i]t is reasonable to conclude that some of these incidents, considering the overall information, may constitute genocide”;
 Whereas in testimony before the House Foreign Affairs Committee on May 13, 2015, Dominican Sister Diana Momeka, whose convent was driven from Mosul, Iraq, described the ISIL offensive as “cultural and human genocide” and stated that today “[t]he only Christians that remain in the Plain of Nineveh are those who are held as hostages”;
 Whereas in December 2015, the United States Holocaust Memorial Museum’s Simon-Skjodt Center for the Prevention of Genocide issued a report focused on the treatment of minorities in Nineveh from June to August 2014, which found that ISIL had “targeted civilians based on group identity, committing mass atrocities to control, expel, and exterminate ethnic and religious minorities” and, in that context, “committed crimes against humanity, war crimes, and ethnic cleansing against [Christian, Yezidi, Turkmen, Shabak, Sabaean-Mandean, and Kaka’i] communities in Nineva” and “perpetrated genocide against the Yezidi people”;
 Whereas on December 7, 2015, the United States Commission on International Religious Freedom called on the United States Government “to designate the Christian, Yezidi, Shi’a, Turkmen, and Shabak communities of Iraq and Syria as victims of genocide by ISIL” and urged world leaders “to condemn the genocidal actions and crimes against humanity of ISIL that have been directed at these groups and other ethnic and religious groups”;
 Whereas on February 3, 2016, the European Parliament expressed the view that ISIL “is committing genocide against Christians and Yezidis, and other religious and ethnic minorities”;
 Whereas Syrian President Bashar al-Assad’s violence against the Syrian people has attracted foreign fighters from around the world, who have supported and committed ISIL atrocities; and
 Whereas according to some estimates, the conflict among all parties to the Syrian civil war has killed 470,000 and displaced 11 million people: Now, therefore, be it
	
 That— (1)the atrocities perpetrated by ISIL against Christians, Yezidis, and other religious and ethnic minorities in Iraq and Syria constitute war crimes, crimes against humanity, and genocide;
 (2)all governments, including the United States, and international organizations, including the United Nations and the Office of the Secretary-General, should call ISIL atrocities by their rightful names: war crimes, crimes against humanity, and genocide;
 (3)the member states of the United Nations should coordinate urgently on measures to prevent further war crimes, crimes against humanity, and genocide in Iraq and Syria, and to punish those responsible for these ongoing crimes, including by the collection and preservation of evidence and, if necessary, the establishment and operation of appropriate tribunals;
 (4)the Hashemite Kingdom of Jordan, the Lebanese Republic, the Republic of Turkey, and the Kurdistan Regional Government in Iraq are to be commended for, and supported in, their efforts to shelter and protect those fleeing the violence of ISIL and other combatants until they can safely return to their homes in Iraq and Syria; and
 (5)the protracted Syrian civil war and the indiscriminate violence of the Assad regime have contributed to the growth of ISIL and will continue to do so as long as this conflict continues.
			
	Passed the House of Representatives March 14, 2016.Karen L. Haas,Clerk
